Title: From Thomas Jefferson to the Senate, 5 December 1803
From: Jefferson, Thomas
To: Senate, the


                  
                     To the Senate of the United States.
                  
                  In compliance with the desire of the Senate, expressed in their resolution of the 22d. of November, on the impressment of seamen in the service of the United States by the agents of foreign nations, I now lay before the Senate a letter from the Secretary of state, with a specification of the cases of which information has been recieved.
                  Th: JeffersonDec. 5. 1803.
                